UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2014 Commission File Number 1-14174 AGL RESOURCES INC. Ten Peachtree Place NE, Atlanta, Georgia 30309 404-584-4000 Georgia 58-2210952 (State of incorporation) (I.R.S. Employer Identification No.) AGL Resources Inc. (1) has filed all reports required to be filed by Section 13 of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. AGL Resources Inc. has submitted electronically and posted on its corporate website every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. AGL Resources Inc. is a large accelerated filer and is not a shell company. The number of shares of AGL Resources Inc.’s common stock, $5.00 Par Value, outstanding as of October 31, 2014, was 119,572,999. AGL RESOURCES INC. Quarterly Report on Form 10-Q For the Quarter Ended September 30, 2014 TABLE OF CONTENTS Page Glossary of Key Terms 3 Item Number. PART I - FINANCIAL INFORMATION 1 Condensed Consolidated Financial Statements (Unaudited) 4 Condensed Consolidated Statements of Financial Position 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Comprehensive Income 6 Condensed Consolidated Statements of Equity 7 Condensed Consolidated Statements of Cash Flows 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 Note 1 - Organization and Basis of Presentation 9 Note 2 - Significant Accounting Policies and Methods of Application 9 Note 3 - Regulated Operations 14 Note 4 - Fair Value Measurements 16 Note 5 - Derivative Instruments 16 Note 6 - Employee Benefit Plans 18 Note 7 - Debt and Credit Facilities 19 Note 8 - Equity 20 Note 9 - Non-Wholly Owned Entities 21 Note 10 - Commitments, Guarantees and Contingencies 22 Note 11 - Segment Information 24 Note 12 - Discontinued Operations 27 Note 13 - Revision to Prior Period Financial Statements 28 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Forward-Looking Statements 32 Executive Summary 32 Results of Operations 36 Liquidity and Capital Resources 42 Critical Accounting Policies and Estimates 46 Accounting Developments 46 3 Quantitative and Qualitative Disclosures About Market Risk 46 4 Controls and Procedures 49 PART II - OTHER INFORMATION 1 Legal Proceedings 50 1A Risk Factors 50 2 Unregistered Sales of Equity Securities and Use of Proceeds 50 6 Exhibits 50 SIGNATURE 51 2 GLOSSARY OF KEY TERMS 2013 Form 10-K Our Annual Report on Form 10-K for the year ended December 31, 2013, filed with the SEC on February 6, 2014 2013 Form 10-K/A Amendment No. 1 to our Annual Report on Form 10-K for the year ended December 31, 2013, filed with the SEC on November 7, 2014 AFUDC Allowance for funds used during construction, which represents the estimated cost of funds, from both debt and equity sources, used to finance the construction of major projects, capitalized in PP&E and considered rate base for ratemaking purposes AGL Capital AGL Capital Corporation AGL Credit Facility $1.3 billion credit agreement entered into by AGL Capital to support its commercial paper program, which matures in November 2017 AGL Resources AGL Resources Inc., together with its consolidated subsidiaries Atlanta Gas Light Atlanta Gas Light Company Atlantic Coast Pipeline Atlantic Coast Pipeline, LLC Bcf Billion cubic feet Central Valley Central Valley Gas Storage, LLC Compass Energy Compass Energy Services, Inc., which was sold in 2013 Dalton Pipeline A 50% undivided ownership interest in a pipeline facility in Georgia EBIT Earnings before interest and taxes, the primary measure of our operating segments’ profit or loss, which includes operating income and other income and excludes financing costs, including interest on debt and income tax expense ERC Environmental remediation costs FASB Financial Accounting Standards Board Fitch Fitch Ratings GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission, the state regulatory agency for Atlanta Gas Light Golden Triangle Golden Triangle Storage, Inc. Heating Degree Days A measure of the weather, calculated when the average daily temperatures are less than 65 degrees Fahrenheit Heating Season The period from November through March when natural gas usage and operating revenues are generally higher Horizon Pipeline Horizon Pipeline Company, LLC Illinois Commission Illinois Commerce Commission, the state regulatory agency for Nicor Gas Jefferson Island Jefferson Island Storage & Hub, LLC LIFO Last-in, first-out LNG Liquefied natural gas LOCOM Lower of weighted average cost or market price Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission MGP Manufactured Gas Plant Moody’s Moody’s Investors Service New Jersey BPU New Jersey Board of Public Utilities, the state regulatory agency for Elizabethtown Gas Nicor Gas Northern Illinois Gas Company, doing business as Nicor Gas Company Nicor Gas Credit Facility $700 million credit facility entered into by Nicor Gas to support its commercial paper program, which matures in December 2017 NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A non-GAAP measure of income, calculated as operating revenues minus cost of goods sold and revenue tax expense OTC Over-the-counter PBR Performance-based rate PennEast Pipeline PennEast Pipeline Company, LLC Piedmont Piedmont Natural Gas Company, Inc. Pivotal Home Solutions Nicor Energy Services Company, doing business as Pivotal Home Solutions PP&E Property, plant and equipment S&P Standard & Poor’s Ratings Services Sawgrass Storage Sawgrass Storage, LLC SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. SouthStar SouthStar Energy Services, LLC STRIDE Atlanta Gas Light’s Strategic Infrastructure Development and Enhancement program Triton Triton Container Investments, LLC Tropical Shipping Tropical Shipping and Construction Company Limited, and also the name used throughout this filing to describe the business operations of our former cargo shipping segment (excluding Triton), which has been classified as discontinued operations and held for sale U.S. United States VaR Value-at-risk is the maximum potential loss in portfolio value over a specified time period that is not expected to be exceeded within a given degree of probability VIE Variable interest entity Virginia Commission Virginia State Corporation Commission, the state regulatory agency for Virginia Natural Gas Virginia Natural Gas Virginia Natural Gas, Inc. WACOG Weighted average cost of gas 3 PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (UNAUDITED) As of September 30, 2014 December 31, 2013 September 30, 2013 In millions, except share amounts Revised Revised Current assets Cash and cash equivalents $
